UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2017 Brandywine Realty Trust Brandywine Operating Partnership, L.P. (Exact name of registrant as specified in charter) Maryland (Brandywine Realty Trust) 001-9106 23-2413352 Delaware 000-24407 23-2862640 (Brandywine Operating Partnership, L.P.) (Commission file number) (I.R.S. Employer Identification Number) (State or Other Jurisdiction of Incorporation or Organization) 555 East Lancaster Avenue, Suite100
